Citation Nr: 9900521	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  98-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
including lumbar disc herniation.

2.  Entitlement to service connection for probable reflex 
sympathetic dystrophy of the left calf.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1971.  He served in Vietnam and his awards and decorations 
include a Purple Heart medal. 

The Board of Veterans Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

At a hearing in Washington, D.C., before a member of the 
Board in October 1998, the veteran and his representative for 
the first time raised the issue of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  Since this recently 
raised issue is not inextricably intertwined with the present 
issues certified for appeal it is referred to the RO for 
adjudicatory action.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
issues as the Board's medical conclusions must be supported 
by medical authority or evidence of record and not simply the 
Board's own unsubstantiated opinions.  38 U.S.C.A. § 
7104(d)(1) (West 1991); Colvin v. Derwinski, 1 Vet. App. 171 
(1991)

A review of the record shows that service-connection has been 
established for disabilities including residuals of shell 
fragment wounds of the left knee.  At a recent hearing at the 
Board in Washington D.C., in October 1998, the veteran noted 
being treated through the VA since 1979 to include McGuire VA 
Medical Center, Richmond, Virginia for service connected 
disabilities.  He noted being told by VA doctors that he 
developed probable reflex sympathetic dystrophy of the left 
calf secondary to migrating metal shell fragments from the 
left leg as well as a low back disability including lumbar 
disc herniation secondary to impaired gait associated with 
service-connected residuals of shell fragment wound of the 
left knee area.  

In a recent statement from a VA orthopedic specialist it was 
noted that the veteran was being followed for probable reflex 
sympathetic dystrophy of the left calf and small lumbar disc 
herniation.  A recent report of a magnetic imaging scan of 
the left leg revealed the presence of a fragment of shrapnel 
in the left calf. 

An additional review of the record appears to suggest that 
there are outstanding pertinent VA treatment records.  Such 
fact is supported by a copy of a favorable decision from the 
Social Security Administration in June 1997 regarding 
disability benefits.  Such decision refers to VA medical 
records that are not currently of record.

In a recently dated memorandum the senior medical doctor and 
consultant at The American Legion noted that in addition to 
obtaining any outstanding VA treatment records the Board was 
requested to provide pertinent special VA examinations for 
determining the etiology of any existing low back disability 
including lumbar disc herniation and probable reflex 
sympathetic dystrophy of the left calf.

To ensure the facts pertinent to the claims are properly 
developed, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange to obtain all 
pertinent outstanding VA treatment 
records from 1979 to the present 
including those on file at McGuire VA 
Medical Center, Richmond, Virginia for 
treatment of probable reflex sympathetic 
dystrophy of the left calf and low back 
disability including lumbar disc 
herniation along with any favorable 
medical statements suggesting a causal 
relationship between probable reflex 
sympathetic dystrophy of the left calf 
secondary to migrating metal shell 
fragments from the left knee area as well 
as a low back disability including lumbar 
disc herniation secondary to impaired 
gait associated with service-connected 
residuals of shell fragment wound of the 
left knee area.  Any obtained data should 
be associated with the claims file.

2.  The RO should obtain all supporting 
medical evidence cited in the favorable 
decision from the Social Security 
Administration in June 1997 including all 
listed VA treatment records.  Any 
obtained data should be associated with 
the claims file.

3.  The RO should schedule the veteran 
for an examination of his probable reflex 
sympathetic dystrophy of the left calf 
and low back disability including lumbar 
disc herniation by an orthopedic surgeon.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

Any further indicated studies must be 
conducted.  The examiner should be asked 
to describe the symptomatology and to 
express an opinion as to whether any low 
back disorder including lumbar disc 
herniation and/or probable reflex 
sympathetic dystrophy of the left calf 
found on examination is/are causally 
related to or aggravated by service-
connected residuals of shell fragment 
wound of the left knee with foreign 
metallic body in the left calf and 
whether either/both is/are related to 
impaired gait or balance associated with 
service-connected residuals of shell 
fragment wound of the left knee.  If no 
causal or aggravating relationship 
described above is found to exist, an 
opinion as to the etiology for the 
disorders should be provided.  The 
rationale for any opinions expressed 
should be provided in detail.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the certified issues of 
entitlement to service connection for a 
low back disorder including lumbar disc 
herniation and probable reflex 
sympathetic dystrophy of the left calf.

If the benefits sought on appeal are not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board is otherwise in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
